DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/23/2020 has been entered. Claims 1-12 and 14-21 remain pending in the application. Claim 13 has been cancelled. Claims 16-21 have been added. Applicant’s amendments to the specification, claims, and abstract overcome the objections set forth in the Non-Final Office Action mailed 7/23/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 8-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mire et al. (US 2004/0171924) in view of Iyer et al. (US 2014/0163540).
Regarding claim 1, Mire et al. teaches a system for planning a treatment of a subject , the system being configured to plan a treatment to be carried out by using a treatment device (paragraph 0002), the treatment device being elongated and comprising a longitudinal axis and an energy delivery element which is configured to deliver energy to be used for treating a region of the subject (paragraph 0058; the instrument can be used for tissue ablation), characterized in that the system comprising: a processor configured for planning the treatment of the subject (paragraph 0009-0012), wherein the processor is configured to determine a treatment position of the treatment device to be used during the treatment in a four-dimensional space (paragraphs 0009, 0047), wherein the four-dimensional space is representable by three Cartesian coordinates and an angular coordinate, wherein the angular coordinate defines the angular orientation of the treatment device with respect to a rotation angle around its longitudinal axis (paragraph 0077-0078).
Mire et al. does not teach a directional energy delivery element which does not completely encircle the treatment device. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treatment device of Mire et al. with the energy delivery element of Iyer et al. in order to direct the path of the emitted energy (Iyer et al.: paragraph 0042).
Regarding claim 2, the combination of Mire et al. and Iyer et al. teaches all of the elements of the claimed invention as stated above. Mire et al. further teaches wherein the system further comprising: a robotic system for receiving the treatment position determined by the processor and for arranging the treatment device in accordance with the received treatment position (robot: element 298; paragraphs 0133-0135).
Regarding claim 8, the combination of Mire et al. and Iyer et al. teaches all of the elements of the claimed invention as stated above. 
Mire further teaches wherein the treatment device includes: a needle or catheter extending along the longitudinal axis (paragraph 0058), at least one six-degrees-of-freedom sensor mounted on the needle or catheter configured to sense a current position of the needle or catheter in the three Cartesian coordinates and three angular coordinates including the rotation angle around the longitudinal axis to determine the current position of the energy delivery element and the radial direction the energy is delivered (paragraph 0055-0060, 0083, 0090-0093, and 0134; while Mire does not explicitly state that the sensor determines the direction of the energy delivery, in view of the directional energy delivery device of Iyer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined this from the six degree of freedom sensor in Mire).
Iyer further teaches the directional energy delivery element being disposed to deliver the energy in a radial direction from the needle or catheter (paragraphs 0010, claim 19).
Regarding claim 9, the combination of Mire et al. and Iyer et al. teaches all of the elements of the claimed invention as stated above. Mire et al. further teaches wherein the six-degrees-of-freedom sensor is an electromagnetic sensor (paragraph 0055). 
Regarding claim 10, the combination of Mire et al. and Iyer et al. teaches all of the elements of the claimed invention as stated above. Mire et al. further teaches wherein the six-degrees-of-freedom sensor comprises at least two location sensors arranged at opposite sides of the energy delivery element (paragraph 0058).
Regarding claim 11, the combination of Mire et al. and Iyer et al. teaches all of the elements of the claimed invention as stated above. Mire et al. further teaches wherein the six-degrees-of-freedom sensor is an electromagnetic sensor and wherein the six-degrees-of-freedom sensor is displayed longitudinally along the needle or catheter from the energy delivery element sufficiently to avoid interference between the energy delivery element and the electromagnetic six-degrees-of-freedom sensor (figure 1; the sensor 58 is on the proximal end of the device away from the operational end).
Regarding claim 12, the combination of Mire et al. and Iyer et al. teaches all of the elements of the claimed invention as stated above. Mire et al. further teaches wherein the system comprises the treatment device (paragraph 0058).
Iyer et al. further teaches wherein the directional energy delivery element is a unidirectional treatment device (paragraph 0042; figure 5A).
Regarding claim 14, Mire et al. teaches a method for planning a treatment of a subject (paragraph 0002), the method being adapted to plan a treatment to be carried out by using a treatment device, the treatment device being elongated and comprising a longitudinal axis and which is adapted to deliver energy to be used for treating the subject (paragraph 0058), characterized in that the method comprises: planning the treatment of the subject by using a treatment planning device; wherein a treatment position of the treatment to be used during the treatment is determined in a four-
Mire et al. does not teach an energy delivery element which does not completely encircle the treatment device.
Iyer et al. teaches an energy delivery element which does not completely encircle the treatment device (paragraph 0042, figure 5A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treatment device of Mire et al. with the energy delivery element of Iyer et al. in order to direct the path of the emitted energy (Iyer et al.: paragraph 0042).
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Glossop (US 2017/0020623) in view of Iyer et al. (US 2014/0163540).
Regarding claim 3, Glossop teaches a system comprising: a plurality of elongated needles or catheters each including an energy delivery transducer (paragraph 0003; 0106); a support structure having a plurality of openings configured for slidably receiving th
Glossop does not teach a directional energy delivery element which does not completely encircle the treatment device. 
Iyer teaches a directional energy delivery element which does not completely encircle the treatment device (paragraph 0042; Figure 5A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include the energy delivery element of Iyer in the ablative needles of Glossop in order to direct the path of the emitted energy (Iyer et al.: paragraph 0042).
Regarding claim 6, the combination of Glossop and Iyer teaches all of the elements of the claimed invention as stated above. 
Glossop further teaches comprising: a display device (display device: element 310; paragraph 0091) configured to display a diagnostic image including a structure to be treated and to display a depiction of the needle overlayed on the-7- diagnostic image (paragraph 0113) and to display a depiction of a region to which the energy is delivered when the directional energy delivery element is positioned with selected x, y, z, and angular coordinates and a selected energy (paragraph 0115), and an input configured to allow a clinician to adjust the x, y, z, and angular coordinates and the energy to select the region to which the treatment is to be delivered (paragraph 0112-0113).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Glossop (US 2017/0020623) in view of Iyer et al. (US 2014/0163540) and further in view of Mire et al. (US 2004/0171924).
Regarding claim 4, the combination of Glossop and Iyer teaches all of the elements of the claimed invention as stated above. The combination of Glossop and Iyer does not teach wherein the needles have a cross-section and further including: elements which define holes matching the cross-
Mire teaches teach wherein the needles have a cross-section and further including (figure 12): elements which define holes matching the cross-section of the needles for receiving the needles, wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the attachment mechanism in the support structure in order to secure the needle within the support structure (Mire: paragraph 0133).
Regarding claim 5, the combination of Glossop, Iyer, and Mire teaches all of the elements of the claimed invention as stated above. The combination of Glossop and Iyer wherein the needles and holes have matching non- circular cross sections such that the needles are slideably received in the holes (paragraph 0121).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mire et al. (US 2004/0171924) in view of Iyer et al. (US 2014/0163540) and further in view of Anvari et al. (US 2011/0015649).
Regarding claim 7, the combination of Mire et al. and Iyer et al. teaches all of the elements of the claimed invention as stated above. 
The combination of Mire and Iyer does not teach processor is further configured to determine the a current position of the directional energy delivery element in the four-dimensional space and control the robotic system to arrange the treatment device based on a difference between the current position and the treatment position and/or to output the difference.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have allowed the processor to adjust the position of the delivery element as in Anvari in order to address discrepancies between the planned procedure and the actual procedure (Anvari: paragraph 0095).
Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mire et al. (US 2004/0171924) in view of Iyer et al. (US 2014/0163540) and further in view of Glossop (US 2017/0020623).
Regarding claim 15, the combination of Mire and Iyer teaches all of the elements of the claimed invention as stated above. The combination of Mire and Iyer does not teach a non-transitory computer-readable medium carrying a computer program to perform the method, when the computer program is run on a processor.
Glossop teaches a non-transitory computer-readable medium carrying a computer program to perform the method, when the computer program is run on a processor (computer device 301; paragraphs 0095-0099).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a computer program to perform the method as in Glossop in the computer of Mire. 
Regarding claim 16, the combination of Mire and Iyer teaches all of the elements of the claimed invention as stated above. 

Mire further teaches at least one six-degrees-of-freedom sensor mounted on the needle or catheter configured to sense a current position of the needle or catheter in the three Cartesian coordinates and three angular coordinates including the rotation angle around its longitudinal axis to determine the current position of the energy delivery element and a direction the energy is delivered (paragraph 0055-0060, 0083, 0090-0093, and 0134; while Mire does not explicitly state that the sensor determines the direction of the energy delivery, in view of the directional energy delivery device of Iyer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined this from the six degree of freedom sensor in Mire).
The combination of Mire and Iyer does not teach wherein the robotic system is configured to position at least three treatment devices with non-parallel trajectories adjacent a structure to be treated, each treatment device including: a needle or catheter extending along the longitudinal axis, a display device configured to display a diagnostic image including the structure to be treated and to display a depiction of the needles or catheters overlayed on the diagnostic image and a depiction of a region to which the energy is delivered when the directional energy delivery is positioned with selected Cartesian and angular coordinates and a selected energy; and an input configured to allow a clinician to adjust the Cartesian and angular coordinates and the energy to select the region to which the treatment is to be delivered.
  Glossop teaches wherein the robotic system is configured to position at least three treatment devices with non-parallel trajectories adjacent a structure to be treated (paragraph 0154), each treatment device including: a needle or catheter extending along the longitudinal axis (paragraph 0091), a display device (display device: element 310; paragraph 0091) configured to display a diagnostic image including the structure to be treated and to display a depiction of the needles or catheters overlayed on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mire and Iyer to control multiple treatment devices as in Glossop in order to ablate multiple portions of the tumor (Glossop: paragraph 0012).
Regarding claim 17, the combination of Mire, Iyer and Glossop teaches all of the elements of the claimed invention as stated above.  Glossop further teaches wherein the structure to be treated is a tumor in a prostate of the subject and wherein the energy and the region to which the energy is delivered is selected to ablate at least a portion of the tumor (paragraphs 0045, 0090).
Regarding claim 18, the combination of Mire and Iyer teaches all of the elements of the claimed invention as stated above. 
Iyer further teaches a directional delivery transducer which does not encircle the needle or catheter, the directional energy delivery transducers being configured to deliver treatment energy in a preselected radial direction relative to the needle or catheter (paragraphs 0010, claim 19).
Glossop teaches wherein the treatment device includes a plurality of elongated needles or catheters (paragraph 0154), and further including a support structure having a grid of openings (template: element 400, figure 4; guide elements/holes: elements 402, figure 4; paragraphs 0126-0135), each opening being configured to set a trajectory of a one of the elongated needles or catheters inserted therethrough (paragraph 0170), and further including: generating an energy treatment plan including a one of the openings into which each needle or catheter is to be inserted, the distance each 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mire and Iyer to control multiple treatment devices as in Glossop in order to ablate multiple portions of the tumor (Glossop: paragraph 0012).
Regarding claim 19, the combination of Mire and Iyer teaches all of the elements of the claimed invention as stated above. 
Iyer further teaches wherein the elongated treatment device includes a needle or catheter extending along the longitudinal axis and carrying a unidirectional energy delivery element configured to deliver energy in a radial direction from the needle or catheter (paragraphs 0010, claim 19).
Mire further teaches sensor mounted on the needle or catheter for sensing a current position of the needle or catheter in three Cartesian coordinates and three angular coordinates including the angular coordinate which defines the rotation of the needle or catheter about its longitudinal axis (paragraph 0055-0060, 0083, 0090-0093, and 0134).
Glossop teaches displaying a diagnostic image of a subject including a portion of the subject to be treated and a depiction of the needle or catheter overlaid on the diagnostic image, and a depiction of a region of the subject to which the energy is to be delivered (display device: element 310; paragraphs 0091-0125); adjusting the Cartesian coordinates, the angular coordinates, and an energy to be applied by the directional energy delivery device (paragraph 0120); displaying a depiction of a region to which energy will be delivered with the selected Cartesian coordinates, angular coordinates, and energy (paragraphs 0091-0125); and adjusting the Cartesian coordinates, the angular coordinates, and the energy until the region to which energy will be delivered conforms with a region to be treated (paragraph 0120).

Regarding claim 20, the combination of Mire, Iyer and Glossop teaches all of the elements of the claimed invention as stated above.  Mire further teaches wherein determining the treatment plan includes determining Cartesian coordinates, angular coordinates, and energy for a plurality of the needles or catheters and further including: with a robotic system, positioning each of the needles at the Cartesian coordinates and angular coordinates specified in the treatment plan (robot: element 298; paragraphs 0047, 0133-0135).
Regarding claim 21, the combination of Mire, Iyer and Glossop teaches all of the elements of the claimed invention as stated above.  Glossop further teaches wherein the treatment to be carried out includes ablating a tumor in a patient's prostate (paragraphs 0045, 0090), the treatment plan defining a position at which the energy delivery device is to be positioned relative to the prostate to deliver an ablating energy beam, an angular orientation at which the ablating energy beam is to be delivered, and an energy level of the ablating energy beam (paragraph 0040-0041, 0162).
Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. The applicant's arguments that the combination of Mire and Iyer does not read on the limitations of claim 1 has been considered, however the examiner respectfully disagrees. As explained above, Mire teaches a treatment planning system that determines the orientation and position of the device in a four dimensional Cartesian space. While Mire does not disclosed a directional energy delivery device, Iyer teaches this limitations. As disclosed above, the planning system of Mire could be used to plan a treatment with the directional device of Iyer providing prior art for the limitations of the instant application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN E MAY whose telephone number is (571)272-6501.  The examiner can normally be reached on Monday-Thursday and Alternating Fridays 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/C.E.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794